911 So.2d 93 (2005)
Demetrius MITCHELL, Petitioner,
v.
STATE of Florida, Respondent.
No. SC04-873.
Supreme Court of Florida.
September 1, 2005.
James Marion Moorman, Public Defender, Pamela H. Izakowitz, Assistant Public Defender, Tenth Judicial Circuit, Bartow, FL, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, FL, Robert J. Krauss, Senior Assistant Attorney General, Chief of Criminal Law and Ronald Napolitano, Assistant Attorney General, Tampa, FL, for Respondent.
PER CURIAM.
Consistent with our decision in Woodson v. State, 889 So.2d 823 (Fla.2004), we conclude that review herein was improvidently granted, and we hereby dismiss this review proceeding.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.